         Case 1:20-mj-00113-RMM Document 1-1 Filed 06/16/20 Page 1 of 1



                                        STATEMENT OF FACTS

        On Monday, June 15, 2020, at approximately 6:49 p.m., members of the Metropolitan Police
Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit (GRU)
viewed an Instagram Live video showing two individuals in the rear parking lot of the 900 block of
Varney Street Southeast in Washington, D.C. in possession of a black handgun. Officer recognized one of
these individuals from previous interactions as Shaquan Moore (Defendant Moore). Defendant Moore
was wearing a black shirt and a silver necklace in the video, and his face was visible. He was holding a
black handgun in his hand in the live video, which was posted to Instagram by user “_rellsantana.”

         Officers responded to the area at 7:09 p.m. and immediately observed Defendant Moore standing
next to the front door of 919 Varney Street Southeast. He was wearing the same black shirt and silver
necklace as he was on the Instagram live video. Officer Kelly made contact with Defendant Moore and
attempted to conduct a pat down based on the live Instagram video that he had just viewed. Defendant
Moore grabbed Officer Kelly’s hand to prevent the pat down. Officer Kelly was able to get his hand free
from Defendant Moore and conduct the pat down. Officer Kelly felt what he immediately recognized to
be a firearm in the front waistband of Defendant Moore. Defendant Moore was placed under arrest.

        The firearm was recovered and determined to be a Smith & Wesson, model M+P9, .9 millimeter
semiautomatic handgun with a serial number of NCH4920. When it was recovered, it was loaded with
one (1) round in the chamber and fifteen (15) rounds in the magazine. There are no firearm or
ammunition manufacturers in the District of Columbia. Therefore, the firearm and ammunition in this
case would have traveled in interstate commerce prior to being recovered in the District of Columbia. A
WALES/NCIC check of the firearm’s serial number revealed that it was stolen out of Prince William
County, Virginia on July 15, 2019.

        A criminal history check of Defendant Moore through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court for the District of
Columbia, docket number 2019 CF2 005983, for Carrying a Pistol without a License. The defendant was
sentenced to six (6) months suspended for this offense on January 17, 2020. Per the D.C. code, Carrying a
Pistol without a License carries a maximum penalty of five (5) years of incarceration. Therefore, this is a
conviction that carries a penalty of greater than one year. Your affiant has been advised that during a plea
colloquy in the Superior Court for the District of Columbia, a defendant is advised of the maximum
penalties for the offenses he is pleading guilty to. The plea transcript is not yet available in this case, but
based on the practice of the Superior Court judges, it is your affiant’s belief that the defendant would have
been advised that his conviction was punishable by a term of imprisonment of more than one year.




                                                   _________________________________
                                                   SERGEANT JEREMY KNISELEY
                                                   METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
16th day of June, 2020.



                                                           ___________________________________
                                                           ROBIN M. MERIWEATHER
                                                           U.S. MAGISTRATE JUDGE
